Citation Nr: 1242866	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for osteoarthritis (other than lumbar spine), to include as secondary to service-connected disabilities.

3.  Entitlement to an effective date earlier than March 1, 2012, for the assignment of a 100 percent rating for coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1981 to November 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In January 2011, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In November 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

As the AMC granted service connection for erectile dysfunction in a September 2012 rating decision, that issue is no longer a part of the current appeal.

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issues have been characterized as indicated on the title page to comport with the evidence of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

GERD

The Veteran contends that his current GERD is related to his service-connected degenerative disc disease of the lumbar spine, dysthymia and depression, and coronary artery disease.

Pursuant to the Board's November 2011 remand, the Veteran underwent a VA examination for his esophagus in March 2012.  The examiner opined that it is less likely as not that the Veteran's current GERD was caused by or is aggravated by his service-connected coronary artery disease, lumbar spine disability, and/or dysthymia and depression.  The examiner stated that the Veteran's GERD symptoms are more than likely due to a combination of stomach hyperacidity, helicobacter pylori infection, and his obesity.  The examiner stated that the Veteran's coronary artery disease, lumbar arthritis, and dysthymia/depression do not influence the GERD "significantly."

The March 2012 VA examiner's rationale for the opinion regarding secondary service connection is inadequate, as the use of the word "significantly" was not explained or defined, and no specific discussion was provided with regard to either causation or aggravation by the noted service-connected disabilities.

The claims file is to be returned to the March 2012 VA examiner in order to obtain an updated opinion with adequate supporting rationale.


Osteoarthritis (other than lumbar spine)

The Veteran contends that he has osteoarthritis (other than lumbar spine) that is related to his service or to his service-connected degenerative disc disease of the lumbar spine and dysthymia and depression.

VA treatment records in Virtual VA reflect that the Veteran complained of pain in his low back, knees, ankles, hips, and hands in March 2010, and that he complained of pain in his back, hips, feet, and knees in July 2010.

In a February 2012 private treatment record, a private orthopedist opined that the degenerative changes seen in the Veteran's left knee are very consistent with those people that either have a history of active military service or significant and physically demanding occupations.  The orthopedist stated that he certainly believed that such changes "could be" related to active military service.

Pursuant to the Board's November 2011 remand, the Veteran underwent VA examinations for his cervical spine, knees, and lower legs in March 2012.

At the cervical spine examination, the Veteran was diagnosed with cervical spine osteoarthritis.  The examiner opined that this condition is less likely as not related to any incident of service, or caused by or aggravated by his service-connected lumbar spine disability and/or dysthymia and depression.  The examiner noted that the Veteran's service treatment records contain multiple visits for lumbar spine and lower back issues secondary to his military injury, but that no mention is made of any cervical spine or neck problems.  The examiner stated that pathology of the lumbar spine is "usually" entirely separate from cervical spine pathology.  The examiner stated that depression can cause physical pain in the body, but is not etiologically related to osteoarthritis.

At the knees and lower legs examination, the Veteran was diagnosed with osteoarthritis of the left knee.  The examiner opined that this condition is less likely as not related to any incident of service, or was caused by or is aggravated by his service-connected lumbar spine disability and/or dysthymia and depression.  The examiner noted that the Veteran's service treatment records contain no documentation of any treatment for knee problems.  The examiner stated that lumbar spine pathology is "usually" not causally related to any knee problems, and that depression does not cause osteoarthritis.

The March 2012 VA examiner's rationale for the opinions regarding secondary service connection is inadequate, as only general provisions were cited, and no discussion was provided with regard to either causation or aggravation by the noted service-connected disabilities in the Veteran's specific case.

The claims file is to be returned to the March 2012 VA examiner in order to obtain updated opinions with adequate supporting rationale.

Coronary Artery Disease

In a December 2011 rating decision, the AMC implemented the Board's grant of service connection for coronary artery disease, assigning a 0 percent rating effective July 28, 2008.

In a January 2012 written statement, the Veteran expressed his disagreement with the rating and effective date assigned for coronary artery disease.

In a September 2012 rating decision, the AMC granted an increased rating and earlier effective date for coronary artery disease, assigning a 10 percent rating effective August 28, 2007 and a 100 percent rating effective March 1, 2012.

In a September 2012 written statement, the Veteran expressed his disagreement with the effective date assigned for the 100 percent rating for coronary artery disease.

The RO has not and must now issue a statement of the case for this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim is to then be returned to the Board only if the benefit continues to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  Return the claims file to the March 2012 VA esophagus examiner.

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the review of the record, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current GERD was caused by or is aggravated by his service-connected coronary artery disease, lumbar spine disability, and/or dysthymia and depression.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that further examination of the Veteran is necessary to provide the requested opinion, such examination is to be scheduled.

If the previous examiner is no longer available, a new examination is to be conducted, and the requested opinion rendered, by another qualified examiner.

2.  Return the claims file to the March 2012 VA cervical spine, knees, and lower legs examiner.

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

Based on the review of the record, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current osteoarthritis in the cervical spine and in the left knee was caused by or is aggravated by his service-connected lumbar spine disability and/or dysthymia and depression.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

If the examiner determines that further examination of the Veteran is necessary to provide the requested opinions, such examination is to be scheduled.

If the previous examiner is no longer available, a new examination is to be conducted, and the requested opinions rendered, by another qualified examiner.

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal for entitlement to service connection for GERD and entitlement to service connection for osteoarthritis (other than lumbar spine).  If either of those benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

4.  Issue a statement of the case for the issue of entitlement to an effective date earlier than March 1, 2012, for the assignment of a 100 percent rating for coronary artery disease, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue is to only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

